IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-18-00121-CR
                                 No. 10-18-00122-CR

                   IN RE REGINALD BERNARD HATTON


                               Original Proceedings



                          MEMORANDUM OPINION

      In combined petitions for writ of mandamus, Reginald Bernard Hatton requests

this Court to compel the trial court to modify two judgments in final felony convictions

which stack each of Hatton’s sentences.

      Although the courts of appeals have mandamus jurisdiction over criminal law

matters concurrent with the mandamus jurisdiction of the Texas Court of Criminal

Appeals, Dickens v. Second Court of Appeals, 727 S.W.2d 542, 548 (Tex. Crim. App. 1987),

Hatton has an adequate remedy at law: a post-conviction writ of habeas corpus. See Ater

v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991). And only the Texas

Court of Criminal Appeals has jurisdiction in final post-conviction felony proceedings.
TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015); Ater, 802 S.W.2d at 243; In re McAfee,

53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).

        Accordingly, because Hatton complains about final felony convictions and only

the Court of Criminal Appeals has jurisdiction regarding Hatton’s complaints, Hatton’s

petitions for writ of mandamus are dismissed for want of jurisdiction.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petitions dismissed
Opinion delivered and filed April 18, 2018
Do not publish
[OT06]




In re Hatton                                                                       Page 2